IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0334
                               Filed April 15, 2020


IN THE INTEREST OF D.T.,
Minor Child,

A.H., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      A mother appeals the adjudication of her child as in need of assistance.

AFFIRMED.



      Nina Forcier of Forcier Law Office PLLC, Waterloo, for appellant mother.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Melissa Anderson-Seeber of the Juvenile Public Defender’s Office,

Waterloo, attorney and guardian ad litem for minor child.



      Considered by May, P.J., Ahlers, J., and Vogel, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                          2


VOGEL, Senior Judge.

       In September 2019, shortly after D.T. was born, she was removed from her

mother’s care and placed with her maternal grandmother. The mother had been

receiving services from the Iowa Department of Human Services (DHS) since May

2018 because of severe and permanent injuries inflicted upon her then-infant son,

allegedly by the mother’s boyfriend. Because the mother had not been honest with

DHS concerning her pregnancy with D.T. and her continued relationship with the

boyfriend, D.T. was considered to be in imminent danger. A temporary removal

hearing was held, followed by a contested adjudicatory hearing. By order dated

December 9, D.T. was adjudicated a child in need of assistance (CINA) under Iowa

Code section 232.2(6)(c)(2) (2019). The mother participated in services offered

for reunification.

       Following a January 17, 2020 dispositional hearing, the court continued

D.T.’s out-of-home placement while ordering continued services for the parents

and establishment of a plan to potentially transfer the child to the father’s home.1

The mother appeals.

       We review CINA proceedings de novo. In re K.B., 753 N.W.2d 14, 15 (Iowa

2008). Based on the mother’s inability to be truthful with DHS workers, along with

her unresolved mental-health concerns, the juvenile court found in the dispositional

order: “It is contrary to the welfare of the minor child to be returned to the home of

her mother at this time. . . . [She] must be honest with the Department and gain

credibility in the hopes of potentially returning custody of [D.T.] to her.” The court


1The father was identified in December 2019 after submitting to genetic testing.
He does not appeal.
                                         3


filed the dispositional order on February 7 and set a review hearing less than two

weeks hence, on February 20. The mother’s appeal only concerns the February

7 order, and anything that has occurred since that hearing is outside of this record.

See Iowa R. App. P. 6.204(1) (stating the record in a CINA appeal includes the

CINA court file and transcripts of any “hearings resulting in the order from which

an appeal has been taken”)

        After our de novo review of the CINA record, including the testimony from

the September 30, 2019 removal hearing, the November 15 adjudicatory hearing,

and the January 17, 2020 dispositional hearing, we agree with the juvenile court’s

findings that clear and convincing evidence supports the adjudication of D.T. as

CINA and the continued adjudication and findings as stated in the February 7, 2020

dispositional order. We affirm without further opinion. See Iowa Ct. R. 21.26(1)(a),

(d), (e).

        AFFIRMED.